Citation Nr: 0409098	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  99-01 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for a low back 
disorder and a psychiatric disorder.  

The veteran relocated to Indiana and jurisdiction of his 
claim was assumed by the RO in that state.


FINDINGS OF FACT

1.  Competent evidence of a nexus between the post service 
low back disorder and service, to include manifestations of 
such to a compensable degree within one year following the 
veteran's discharge from service, is not of record.

2.  Competent evidence of a nexus between the post service 
psychiatric disorder, diagnosed as major depressive disorder 
and schizophrenia, to include manifestations of such to a 
compensable degree within one year following the veteran's 
discharge from service, is not of record.




CONCLUSIONS OF LAW

1.  A low back disorder, diagnosed as degenerative joint 
disease, degenerative disc disease, and spondylosis, was not 
incurred in or aggravated by service nor can it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003). 

2.  A psychiatric disorder, diagnosed as major depressive 
disorder and schizophrenia, was not incurred in or aggravated 
by service nor can it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims for service connection by means of the November 2003 
letter, the March 1997 rating decision, the May 1997 
statement of the case, and the May 2000 and September 2003 
supplemental statements of the case.  In the November 2003 
letter, the RO told the veteran that the evidence needed to 
substantiate his claims was evidence of a disease or injury 
that began in service or was made worse during service, a 
current disability, and evidence of a relationship between 
the current disability and the disease or injury in service.  
The RO noted that the third requirement (evidence of a 
relationship) usually required a medical opinion.  It further 
noted that there were diseases that if they became evident 
after service then they could be presumed, under specified 
circumstances, to have been incurred in service.  

As to the claim for service connection for a low back 
disorder, in the March 1997 rating decision, the RO stated 
that the service medical records showed one complaint of an 
injury to the right side of his back but that examination of 
the spine at discharge was normal.  The RO stated that the 
first showing of a low back disorder was more than 20 years 
following the veteran's discharge from service.  It concluded 
that service connection could not be granted because there 
was no evidence of a relationship between the post service 
back disorder, diagnosed as degenerative disc disease of the 
lumbar spine, and service, to include manifestations of such 
to a compensable degree within one year of the veteran's 
discharge from service.  The RO reiterated such findings in 
the statement of the case and the supplemental statements of 
the case.  Thus, the veteran was informed that the evidence 
necessary to substantiate his claim for service connection 
for a low back disorder was competent evidence of a nexus 
between the post service low back disorder and service or 
manifestations of degenerative disc disease to a compensable 
degree within one year following the veteran's discharge from 
service.  

As to the claim for service connection for a psychiatric 
disorder, in the March 1997 rating decision, the RO stated 
that the service medical records were negative for any 
psychiatric disability and that a psychiatric examination at 
discharge was normal.  The RO stated that the first showing 
of a psychiatric disorder was 20 years following the 
veteran's discharge from service.  It concluded that service 
connection could not be granted because there was no evidence 
of a relationship between the post service psychiatric 
disorder, diagnosed as major depressive disorder with 
personality disorder, and service, to include manifestations 
of such to a compensable degree within one year of the 
veteran's discharge from service.  The RO reiterated such 
findings in the statement of the case and the supplemental 
statements of the case.  Thus, the veteran was informed that 
the evidence necessary to substantiate his claim for service 
connection for a low back disorder was competent evidence of 
a nexus between the post service psychiatric disorder and 
service or manifestations of a psychosis to a compensable 
degree within one year following the veteran's discharge from 
service.  

Based on the above, the Board finds that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed to substantiate his claims.  

Second, in the same notice, VA must inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the November 2003 letter, the RO informed the 
veteran that it would request all records held by federal 
agencies, to include service medical records, military 
medical records, and medical records at VA facilities.  The 
RO stated that it would make reasonable efforts to assist him 
in obtaining private records, which would include records at 
state or local governments, private doctors or hospitals, and 
current or former employers.  It told the veteran that as 
long as he provided enough information about these records, 
VA would assist in obtaining them, but noted that he had the 
ultimate responsibility to make sure that all requested 
records, not in possession of a federal agency, were 
received.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO obtained the veteran's service 
medical records.  The RO also obtained VA treatment record 
from facilities in St. Louis, Missouri; Columbia, Missouri; 
Jefferson Barracks, Missouri; Atlanta, Georgia; Dublin, 
Georgia; Knoxville, Iowa; Iowa City, Iowa; Leavenworth, 
Kansas; and Marion Illinois.  The veteran had alleged 
treatment at private hospitals as well.  Records were 
received from the Tahlequah Indian Hospital, but the J.P. 
Nowata Health Center stated that it had no records pertaining 
to the veteran.  The veteran was informed of this.  In 
accordance with the duty to assist, the RO also provided the 
veteran with examinations in connection with his claims.

The Board notes that the United States Court of Appeals for 
Veteran Claims' (Court) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In the present case, the rating decision which is currently 
on appeal was issued in March 1997.  Only after that rating 
action was promulgated did the AOJ, in the November 2003 
letter, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  Because the VCAA notice in this case 
was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in November 2003 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Following the 
letter, the veteran was given 60 days to submit additional 
evidence.  He did not submit any evidence.   He submitted no 
evidence following the September 2003 supplemental statement 
of the case, where he was also provided 60 days to submit 
additional evidence.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  For the 
reasons stated above, the Board finds that the requirements 
of the VCAA have been met.

II.  Decision

The veteran asserts that he has developed a low back disorder 
as a result of an injury he sustained in service.  As to his 
psychiatric disorder, he asserts that he had attempted 
suicide when he was in high school and was diagnosed with 
depression following his discharge from service.

The service medical records show that in December 1974, the 
veteran was seen for an injury to the right side of his back.  
The examiner noted that the veteran complained of pain with 
deep breathing or use of muscle.  Physical examination 
revealed good movements of the back.  The examiner stated 
that the pain was not extreme.  He recommended heat following 
exercises.

At discharge, in January 1976, clinical evaluation of the 
spine and other musculoskeletal system was normal.  
Psychiatric evaluation was normal as well.

A September 1979 VA employee examination report shows that 
the veteran denied having a mental disorder or physical 
impairment which would interfere with his job as a laundry 
worker.  A physical examination of the back at that time was 
normal.  Mental health examination was normal as well.  A 
January 1982 VA employee examination report shows the same 
findings as those made in the 1979 report, including the 
veteran denying having a mental disorder or physical 
impairment which would interfere with his job as a laundry 
worker. 

A December 1992 VA outpatient treatment report shows that the 
veteran reported feeling pain in his back when lifting boxes.  
The examiner stated that x-rays were negative.  The diagnosis 
was lumbosacral strain.

A July 1993 VA outpatient treatment report shows a 
provisional diagnosis of anxiety.  The examiner evaluated the 
veteran and determined that the veteran had a schizotypal 
obsessive compulsive personality disorder.  

A March 1996 VA hospitalization summary report shows that the 
veteran was diagnosed with depression and a personality 
disorder.  It was noted that the veteran had presented to the 
hospital complaining of depression for a four-to-six-week 
period.  He stated that it related to his inability to attend 
his mother's funeral.  

A September 1996 VA hospitalization summary report shows that 
the veteran was diagnosed with major depressive disorder and 
a personality disorder.  The examiner noted that the veteran 
had had multiple stressors, such as a legal battle for 
wrongful dismissal from his job and his stepson moving into 
the house with him and his wife, who was a convicted 
murderer.

A February 1997 VA examination report shows that the veteran 
reported he would get pain in his back and would sometimes be 
unable to get out of bed.  He stated he had problems with 
anxiety and anger control.  The examiner stated that there 
was no swelling or atrophy of the musculoskeletal system, but 
that there was tenderness at the L5-S1 area.  Range of motion 
of the lumbar spine was 60 degrees of flexion, 15 degrees of 
extension, 25 degrees of lateral flexion, bilaterally, and 
45 degrees of rotation, bilaterally.  The examiner noted the 
veteran complained of pain with forward flexion and lateral 
flexion to the left.  There was a mild amount of spasm on the 
paravertebral musculoskeletal muscles on the left side.  The 
examiner noted that the veteran had a flat affect and "very 
poor eye contact."  She stated she felt the veteran had 
difficulty controlling his thoughts and maintaining a thought 
order, adding that the veteran appeared to be without contact 
to reality.  She entered diagnoses of major depression, major 
personality disorder with schizoid features, and back strain.

A March 1997 VA psychiatric evaluation report shows that the 
veteran stated that his current depressive symptoms were not 
present while he was in the service and did not begin until 
1988, when his stepfather died and one month later he was 
charged with domestic violence, convicted of trying to kill 
his second wife, and given jail time plus five years 
probation.  The examiner entered diagnosed of major 
depressive disorder and avoidant personality disorder.

An August 1998 VA hospitalization summary report shows that 
the veteran was diagnosed with schizophrenia.

In September 2000, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  The 
veteran stated that he was treated for his back one time in 
service and that he began having problems with his back 
during the period between 1979 and 1981.  He stated he worked 
in the laundry room at that time.  He stated he had been seen 
for complaints of back pain at the VA employee medical 
facility during that time frame.  The veteran testified that 
he subsequently worked at the VA hospital in Iowa City 
between 1982 and 1991 and was seen nine to 10 times during 
that time frame for back pain.  The veteran stated he was 
working in the housekeeping department.  He stated he 
believed that x-rays of his spine were taken in 1990 or 1991.  
He stated he then went to work at the VA Medical Center in 
St. Louis between 1992 and 1996 and was seen for back pain.  
The veteran stated he had been seen at private hospitals here 
and there for his back pain.  He stated that he did not 
complain of back pain in service because he was a young 
soldier and he decided to work through it.  

As to his major depression, the veteran stated that he had 
attempted suicide when he was a sophomore or junior in high 
school.  He acknowledged that there was nothing in the 
service medical records to show that he had any problems 
during service.  He stated that it was in 1988 that he began 
being seen for depression.  The veteran stated he was treated 
for suicidal tendencies, schizophrenia, and depression.  When 
asked if anyone had attributed his depression to service, the 
veteran was unable to remember.  The veteran testified that 
he traveled during the first three years he got out of 
service.

There are numerous VA treatment records that are dated from 
1997 to 2003, which confirm current diagnoses of low back and 
psychiatric disorders, which will not be reported in detail, 
as they only confirm that the veteran has current back and 
psychiatric disorders.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
for a chronic disease, such as arthritis and a psychosis, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

1.  Low back disorder

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a low back disorder.  The 
veteran has alleged that this disability was caused by the 
injury he sustained in service.  The service medical records 
show that he injured the right side of his back in December 
1974.  However, at separation from service in January 1976, 
clinical evaluation of the spine was normal.  Additionally, 
the veteran has stated that he was seen between 1979 and 1981 
for back complaints while working at the VA medical center in 
Muskogee, Oklahoma.  Those records have been obtained and do 
not show complaints of back pain.  In fact, he was examined 
in September 1979 and January 1982, and physical examination 
of the spine was normal.  The veteran denied any current 
physical impairment at those times.  Such denials by the 
veteran go against what he currently states-that he had back 
problems during the time period that he worked for the 
Muskogee VA Medical Center.  The Board gives the statements 
made by the veteran in 1979 and 1982 more probative value 
than his current statements.  First, his denials of any 
current physical impairment were made contemporaneously to 
his signing the documents, as opposed to current statements 
made 20 years after the signing of the documents.  Second, 
such statements were made prior to the veteran filing a claim 
for monetary benefits for such disorder.  The Board has no 
reason to doubt the credibility of the statements made by the 
veteran in the 1979 and 1982 VA documents.  Thus, for these 
reasons, the Board will accord more probative value to the 
statements he made in 1979 and 1982.

The first showing of a low back disorder was in 1992, which 
is 16 years following the veteran's discharge from service.  
The Board notes that the 1992 clinical findings show that an 
x-ray taken at that time of the lumbar spine was negative.  
Again, the veteran claims that he was seen between 1982 and 
1991 for back pain while working for the VA Medical Center in 
Iowa City.  The VA employee medical records do not 
substantiate his allegation for such treatment.  Thus, there 
is a lack of continuity of symptomatology of back pain 
between the December 1974 injury and the 1992 complaint of 
back pain.  When the veteran has been diagnosed with a low 
back disorder, no medical professional has attributed the 
diagnosis to the injury the veteran sustained in service.  
Thus, there is also a lack of competent evidence of a nexus 
between the post service diagnoses of degenerative joint 
disease, degenerative disc disease, and spondylosis, and 
service, to include manifestations of degenerative joint 
disease to a compensable degree within one year following the 
veteran's discharge from service.  As stated above, the VA 
employee medical records show that an x-ray taken of the 
veteran's lumbar spine in 1992 was negative.  Therefore, 
arthritis, or degenerative joint disease, had not been shown 
within 16 years of the veteran's discharge from service.

While the veteran has attributed the current low back 
disorder to service, he does not have the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving a medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board finds that the veteran's claim for service 
connection for a low back disorder cannot be granted because 
the veteran has not brought forth competent evidence of a 
nexus between the current low back disorder and service, to 
include manifestations of such to a compensable degree within 
one year following the veteran's discharge from service.  
Again, there is a 16-year gap in time between the veteran's 
discharge from service and the first diagnosis of a low back 
disorder.  Accordingly, for the reasons stated above, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a low back disorder, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.



2.  Psychiatric disorder

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a psychiatric disorder.  The 
Board notes that initially, the veteran admitted that his 
psychiatric disorder did not begin until 1988; however, he 
has subsequently attributed his current psychiatric disorder 
to service, but continued to admit he had no psychiatric 
complaints during service.  At the September 2000 hearing, 
the veteran stated that he had attempted suicide prior to 
entering service, which would imply that he may have had a 
psychiatric disorder prior to entering service.  However, the 
Board finds that the presumption of soundness has not been 
rebutted.  Specifically, at the time of the veteran's 
entrance into service, psychiatric evaluation was normal.  
Thus, there was no finding related to a psychiatric disorder, 
and therefore, the veteran is entitled to the presumption of 
soundness.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2001); Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991) (a veteran is presumed to be in sound condition except 
for defects noted on examination reports when examined and 
accepted for service).  

The service medical records are silent for any treatment for 
or diagnosis of a psychiatric disorder.  The separation 
examination shows a normal psychiatric evaluation.  
Psychiatric evaluations in September 1979 and January 1982 
were normal.  The first clinical showing of a psychiatric 
disorder is 1996, which is 20 years following the veteran's 
discharge from service.  As stated above, the veteran has 
asserted that he first had psychiatric complaints in 1988, 
which is evidence against a finding that the current 
psychiatric disorder is related to service because history he 
has provided pertinent to his psychiatric difficulties has 
not been consistent.  Regardless, there is a lack of 
continuity of symptomatology of a psychiatric disorder 
between the time the veteran got out of service in 1976, to 
include the one-year period following his discharge from 
service, and the post service diagnoses of major depressive 
disorder and schizophrenia.  In the 1996 VA hospitalization 
summary reports, the examiners attributed the veteran's 
current psychiatric disorder to post service events.  Thus, 
there is a lack of competent evidence of a nexus between the 
post service psychiatric disorder and service.  

While the veteran has attributed the current psychiatric 
disorder to service, he does not have the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving a medical diagnosis.  See 
Espiritu, 2 Vet. App. at 494.  

The Board finds that the veteran's claim for service 
connection for a psychiatric disorder cannot be granted 
because the veteran has not brought forth competent evidence 
of a nexus between the current diagnosis of major depressive 
disorder and schizophrenia and service, to include 
manifestations of such to a compensable degree within one 
year following the veteran's discharge from service.  Again, 
there is a 20-year gap in time between the veteran's 
discharge from service and the first diagnosis of a 
psychiatric disorder.  Accordingly, for the reasons stated 
above, the Board finds that the preponderance of the evidence 
is against the claim for service connection for a psychiatric 
disorder, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.

Also, the Board is aware that the veteran was diagnosed with 
several personality disorders, such as obsessive compulsive 
disorder, schizoid personality disorder, and passive 
aggressive personality disorder; however, service connection 
cannot be granted for such, as they are not diseases or 
injuries within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2003).  




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a low back disorder is denied.

Service connection for a psychiatric disorder, to include 
major depressive disorder and schizophrenia, is denied.



___________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



